Citation Nr: 1011640	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a nervous 
condition, to include claustrophobia.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a nasal fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1948 to 
September 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 RO decision, which 
granted a claim for service connection for residuals of a 
nasal fracture and assigned a noncompensable evaluation, 
effective December 20, 2007, and a September 2008 RO 
decision, which denied claims for service connection for 
tinnitus and a nervous condition including claustrophobia.

The Board notes that additional medical evidence was 
associated with the claims file after the January 2009 
statement of the case (SOC) and the May 2009 SOC were issued 
with respect to these issues.  However, as this medical 
evidence does not relate to the Veteran's claims for service 
connection for tinnitus or a nervous condition including 
claustrophobia, the Board finds no prejudice to the Veteran 
in proceeding to adjudicate these claims on the merits.  With 
respect to the Veteran's claim for an increased rating for 
his service-connected residuals of a nasal fracture, the 
Board notes that the RO considered this additional medical 
evidence in a November 2009 RO decision.  As such, all 
relevant medical evidence has already been considered by the 
RO in assigning the current evaluation to the Veteran's 
service-connected residuals of a nasal fracture.  Therefore, 
the Board finds no prejudice to the Veteran in proceeding to 
adjudicate this claim on the merits as well.

Additionally, the Board notes that the RO indicated in the 
November 2009 RO decision that this decision was a full grant 
of benefits and the appeal is considered withdrawn.  However, 
since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran is not shown by the most probative and 
credible evidence of record to have tinnitus that is 
etiologically related to a disease, injury, or event in 
service.

2.  The Veteran is not shown by the most probative and 
credible evidence of record to have a nervous condition, to 
include claustrophobia, that is etiologically related to a 
disease, injury, or event in service.

3.  The Veteran's service-connected residuals of a nasal 
fracture is manifested by 60 percent left nasal obstruction, 
70 percent right nasal obstruction, septal deviation, and 
nasal congestion throughout the night.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2009).

2.  A nervous condition, to include claustrophobia, was not 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a nasal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 
6502 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2008 and July 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the May 
2008 and July 2008 letters described how appropriate 
disability ratings and effective dates were assigned.  

Additionally, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement (NOD) with the rating or 
the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regard to claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for either tinnitus or a nervous condition, to include 
claustrophobia as there is no credible lay evidence or 
competent medical evidence indicating that the claimed 
current disabilities may be related to service.  
Specifically, as will be discussed in greater detail below, 
the Board finds that there is no credible evidence of a 
continuity of symptomatology since service, and no competent 
evidence otherwise relating the claimed disabilities to 
service.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his 
residuals of a nasal fracture most recently in August 2009.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
claims file and thoroughly interviewed and examined the 
Veteran.  Thus, the Board concludes that the examination in 
this case is adequate upon which to base a decision with 
regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for tinnitus and a 
nervous condition, to include claustrophobia. 

The Veteran essentially contends that he currently 
experiences tinnitus and a nervous condition, to include 
claustrophobia, as a result of his active duty service.  
Specifically, the Veteran asserted in a June 2008 statement 
that, while serving on the USS Bausell, a destroyer, his 
battle station was on a 5 inch.  He asserted that he fired 
thousands of rounds of these guns without hearing protection 
and his ears have rung ever since.  In his September 2008 
NOD, he indicated that he has had a nervous condition since 
his time in service.   

As an initial matter, the Board notes that, although the 
Veteran has alleged that his disabilities are the result of 
having fired guns in service, he has not alleged that his 
claimed disabilities are the result of direct participation 
in combat.  Therefore, the combat provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of ringing of 
the ears, tinnitus, a nervous condition, or claustrophobia 
during service.  
A review of the Veteran's current medical records reveals no 
complaints, treatment, or diagnoses of ringing of the ears, 
tinnitus, a nervous condition, or claustrophobia.  

The Board notes that the Veteran reported feeling down, 
depressed, or hopeless at times in a June 2007 VA treatment 
record.  However, he was not diagnosed with depression or any 
other psychiatric disability at this time.  Additionally, the 
Veteran denied feeling depressed in March 2002, September 
2005, and June 2008 VA treatment records.  Furthermore, the 
Veteran has consistently asserted that he has a nervous 
condition or claustrophobia as a result of his active duty 
service, not depression.    

With regard to the Veteran's tinnitus, the Board notes that a 
July 2002 VA audiogram specifically reflects that no tinnitus 
was reported.  Additionally, the Veteran underwent a VA 
audiological examination in February 2003, at which the 
examiner noted that there were no reports of tinnitus. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claims, the medical evidence of record does not 
show the Veteran to have tinnitus or a nervous condition, to 
include claustrophobia.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no evidence of record indicating 
that the Veteran had a nervous condition, to include 
claustrophobia, or tinnitus in service and no medical 
evidence of record showing the Veteran to have a current 
diagnosis of a nervous condition, to include claustrophobia, 
or tinnitus.  Thus, the Veteran's claims for service 
connection for tinnitus and a nervous condition, to include 
claustrophobia, must fail.  See Shedden, supra. 

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Veteran has reported that he has 
experienced tinnitus since service, an observation which he 
is competent to make.  However, the Veteran was noted on both 
the July 2002 VA audiogram and at the February 2003 VA 
examination as not reporting tinnitus.  In this case, the 
Board finds the symptoms and manifestations the Veteran 
presented to medical professionals for treatment purposes 
years ago to be more credible than recent statements offered 
directly to VA in connection with his claim for monetary 
benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Thus, the Board finds that 
there is no credible evidence of continuity between his 
current symptoms and service.

In this regard, the Board has considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service or for years 
after service.  Rather, it is relying on the fact that the 
Veteran specifically failed to report tinnitus during the 
course of two audiograms conducted as recently as 2002 and 
2003 specifically to determine the severity of his hearing 
loss.  Under such circumstances, the Board finds the 
Veteran's report of chronic problems in service and since 
service to not be credible.

With regard to the Veteran's assertions that he has had a 
nervous condition since service, the Board notes that the 
Veteran is not competent to diagnose himself with a specific 
psychiatric disability.  Certainly, he is competent to report 
symptoms; however, in none of the statements submitted to the 
RO did he specify what symptoms he believed to be 
representative of his nervous disorder except for his 
assertion of having claustrophobia.  Significantly, however, 
his treatment records show no evidence of any complaints or 
treatment for claustrophobia.  The Board notes that the 
Veteran reported feeling down, depressed, or hopeless at 
times in a June 2007 VA treatment record.  However, he was 
not diagnosed with depression or any other psychiatric 
disability at this time.  Most significantly, the Veteran 
denied feeling depressed in March 2002, September 2005, and 
June 2008 VA treatment records.  Given the several instances 
during the period between 2002 and 2008 in which he 
specifically denied experiencing any depression, and the 
absence of any other psychiatric symptoms or manifestations 
on those occasions, the Board concludes that there is no 
credible evidence of a continuity of symptomatology between 
his claimed nervous condition, to include claustrophobia, and 
his military service. 

Having found that the evidence of record does not otherwise 
support his contentions of a continuity of symptomatology 
since service, the Board further finds that the Veteran as a 
lay person is not otherwise shown to be capable of making 
medical conclusions, thus, his statements regarding diagnosis 
and causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for tinnitus and a nervous condition, 
to include claustrophobia, and the benefit-of-the-doubt rule 
is not for application.  
2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a nasal fracture. 

An evaluation of 10 percent is currently assigned to the 
Veteran's residuals of a nasal fracture, effective December 
20, 2007, under Diagnostic Code 6502.  The Veteran is seeking 
an increased rating. 

Under Diagnostic Code 6502, a rating of 10 percent is 
assigned for deviation of the nasal septum, traumatic only, 
with 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2009).  This is the maximum evaluation 
allowed under this diagnostic code.  Id.

The Board notes that the Veteran underwent a VA examination 
for his residuals of a  nasal fracture in November 2008.  The 
examiner noted that the Veteran had an altercation in 
approximately March of 1949 and received trauma causing a 
fracture to his noise.  The Veteran reported that this 
required reconstructive surgery, followed by a 2-month 
hospitalization.  Subsequently, the Veteran had difficulty 
breathing through his noise.  The Veteran had additional 
procedures in 1950 and 1987.  The 1987 procedure restored 
good ability to breathe through his nose.  The examiner noted 
that currently the Veteran can mostly breathe through his 
nose with exceptions.  Typically, he has nasal congestion at 
night which wakes him almost every night.  The congestion 
resolves with increased activity.  The Veteran reported that 
the course of this disability since onset has been 
progressively worse and he receives no current treatment.  
The examiner noted that the Veteran's rhinitis symptoms 
consist of nasal congestions, excess nasal mucous, and itchy  
noise.  The Veteran has no current sinus symptoms or speech 
impairment.  He has frequent difficulty breathing.  He has 60 
percent left nasal obstruction, 70 percent right nasal 
obstruction, and septal deviation.  

In August 2009, the Veteran underwent another VA examination.  
The examiner reviewed the claims file and noted that the 
Veteran suffered a traumatic nasal fracture in March 1949.  
Currently, the Veteran reported that he still has some level 
of nasal obstruction compared to his baseline before the 
fracture in 1949 and that his sleep is interrupted once to 
twice nightly secondary to inability to breathe through the 
nose.  The examiner noted that the Veteran also had vasomotor 
rhinitis.  The Veteran's current rhinitis symptoms consist of 
nasal congestion and excess nasal mucous.  The Veteran has no 
current sinus symptoms or speech impairment.  He has frequent 
difficulty breathing.  He has 50 percent left nasal 
obstruction, 60 percent right nasal obstruction, and septal 
deviation.  

Additionally, the Board notes that the claims file contains a 
November 2009 letter from a physician at the Kansas City VA 
Medical Center (VAMC).  This physician reviewed the available 
records and stated that it is at least as likely as not that 
the Veteran's nasal obstruction symptoms are due to nasal 
fracture in 1947 and 2 surgical procedures done to try to 
correct nasal deformity.  The physician noted that it is true 
that the Veteran also has a diagnosis of allergic rhinitis, 
treated by Loratadine, which by itself might cause nasal 
obstruction.  Examination did not show nasal polyps and, in 
the physician's opinion, this finding tends to work against 
allergic rhinitis as a cause of obstruction.  The physician 
noted that the Veteran complains of severe nasal obstruction 
at night, relieved by change of position, and this condition 
works in favor of anatomical cause (the result of nasal 
fracture) as being at least as likely as not the primary 
cause of obstruction. 

The Board notes that the Veteran is currently assigned a 10 
percent evaluation under Diagnostic Code 6502.  As this is 
the maximum evaluation allowed under this diagnostic code, an 
increased an evaluation cannot be assigned under Diagnostic 
Code 6502.  

Additionally, the Board has reviewed the remaining diagnostic 
codes relating to disabilities or diseases of the respiratory 
system, but finds that they are inapplicable in this case.  
See 38 C.F.R. § 4.97 (2009).  In light of the Veteran's 
service-connected disability, the Board finds that the 
Veteran is most appropriately rated under Diagnostic Code 
6502. 

The Board acknowledges the assertion set forth in the April 
2008 NOD that the Veteran continues to have breathing 
problems which affect his everyday life.  Further, the 
Veteran argued in the February 2009 VA Form 9 Appeal that his 
disability warranted a much higher rating when considering 
the impact it has had on his life.  The Board has considered 
all of the Veteran's lay assertions.  Additionally, VA 
provided the Veteran with 2 medical examinations to determine 
the current level of severity of this disability.  However, 
the medical evidence of record simply does not reflect that 
the Veteran is entitled to an increased rating for this 
disability under any available diagnostic codes.  While the 
Board has considered his lay complaints, the Board ultimately 
places more weight on the competent findings of the health 
care specialists of record.  As such, an increased rating is 
not warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges that it was noted in both 
the November 2008 and the August 2009 VA examination reports 
that the Veteran is awakened most  nights by nasal 
congestion, which affects his daytime status.  However, it 
was also noted in these examination reports that the Veteran 
retired due to eligibility by age or duration of work.  There 
is simply no evidence of record reflecting that the Veteran's 
residuals of a nasal fracture caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; necessitated 
frequent periods of hospitalization; or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings has been considered and is not for 
application.  Fenderson, supra.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a nervous condition, to 
include claustrophobia is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a nasal fracture is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


